DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-33 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriya (JP 5-270207, of record) and further in view of (a) Mechanics of Pneumatic Tires and (b) Io (JP 4-85105, of record).
As best depicted in Figure 1, Moriya is directed to a tire construction comprising a tread 5, a pair of beads 7, a carcass 2, a pair of sidewalls 6, a pair of belt layers 3,4, and a pair of annular inserts 10 arranged between said carcass and a radially innermost belt layer 3.  It is further evident from Figure 1 that said annular inserts extend axially beyond ends of said belt layers.  Also, said inserts have a hardness between 95 and 98 (Abstract).  While Moriya is silent with respect to the sidewall hardness, conventional sidewalls are formed with compositions having a significantly smaller hardness, as evidenced by Mechanics of Pneumatic Tires.  One of 
Lastly, regarding claim 27, Moriya fails to describe or depict the junction between the sidewall and the tread.  However, the claimed arrangement in which said annular inserts define radially external apices of the sidewalls is consistent with well-known and conventional tire design, as shown for example by Io (Figures 1 and 3).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Moriya with the claimed arrangement given common tire design.  It is emphasized that the entire region between (a) a radially outer end of the sidewall (singular point) and (b) a point on the sidewall that is in direct contact with an axially outer end (singular point) of the annular insert can be viewed as the claimed radial external end.         
Regarding claim 28, tire components, in general, are conventionally formed by successive windings (as opposed to a single, unitary ply), it being further noted that the claims are directed to a tire article and not a method of manufacturing a tire (unclear how the product by process limitation further defines the structure of the claimed tire article).
With respect to claim 29, as noted above, the annular inserts and the sidewalls have significantly different mechanical properties and as such, would have been expected to be formed with different compositions.
As to claims 30 and 31, sulfur, at a minimum, is present in essentially every tire rubber composition.

With respect to claim 37, Figure 3b of Io depicts a tire in which the annular insert contacts an underlying carcass structure and thus, said insert necessarily extends axially inward of an end of the sidewall.  Also, as noted above, a radially external end of sidewall 14 can be viewed as the entirety of the region that is in direct contact with a radially inner surface of insert 15 and such necessarily overlaps with said annular insert (and the overlapped region corresponds with an axially outer end).   
5.	Claims 34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriya, Mechanics of Pneumatic Tires, and Io, as applied in claim 32 above and further in view of Yahagi (US 4,683,928, of record).
As detailed above, Moriya teaches a tire construction comprising a pair of annular inserts, a pair of sidewalls, and a tread.  While the tread of Moriya appears to be a single composition, it is equally well known to form respective tread ends with a different composition, as compared to the tread center, in order to provide good appearance and wear resistance over the entire tread width, as shown for example by Yahagi (Column 1, Lines 35+ and Figures 1-5).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tread of Moriya with different rubber compositions for the benefits detailed above.    
6.	Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriya, Mechanics of Pneumatic Tires, and Io as applied in claim 32 above and further in view of Shimada (US 4,894,409, of record).
As detailed above, Moriya teaches a tire construction comprising a tread and a sidewall.  In such an instance, however, Moriya is silent with respect to the sidewall composition and the tread composition.  
.   
 Response to Arguments
7.	Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. 
	It is initially noted that the rejections under 35 USC 112 have been withdrawn in light of Applicant’s response.
Applicant argues that Moriya does not depict where a sidewall ends or distinguish a boundary between a tread and a sidewall.  Applicant notes that such is the case because Moriya is solving a different problem.  The pending rejection, however, involves the modification of Moriya in view of Io (as opposed to a rejection based on anticipation).  Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Regarding claim 37, Applicant argues that Io’s element 15 does not project axially inward beyond the radially external ends of the sidewall.  As detailed above, though, annular insert 15 is in contact with an underlying carcass such that an annular insert necessarily extends axially inward of a sidewall portion (annular insert almost acts as a barrier to prevent the sidewall from extending axially inward of the annular insert). 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 30, 2021